DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A and Species C in the reply filed on 03/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of Species A has withdrawn claim 6. 
However, it appears applicant has incorrectly identified the claims directed towards Species C. In the Office Action dated January 15, 2021, Species C (Figures 1-10) was described as drawn to a battery pack according to an embodiment of the present disclosure comprising a plurality of battery cells and a single rigid printed circuit board electrically connected to each battery cell and extending across the plurality of battery cells, while Species D (Figures 11-14) was described as drawn to a battery pack according to another embodiment of the present disclosure comprising a plurality of battery cells and two rigid printed circuit boards electrically connected to each battery cell: a first rigid printed circuit board extending across one end of each battery cell and a second rigid printed circuit board extending across another end of each battery cell. 
Upon further examination of the claims, the examiner notes that currently pending claims 1-5, 7-9, and 16-19 read on Species C, and currently pending claims 10-11 and 14-15 read on 

Claim Status
Claims 6 and 10-15 are withdrawn.
Claims 1-19 are currently pending.
Claims 1-5, 7-9, and 16-19 have been examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 2018/0086472 A1).
Regarding claim 1, Gore discloses a battery pack (battery module 100 in Fig. 1 for example) comprising a plurality of battery cells (plurality of electrochemical cells 110 in Fig. 1 for example), a rigid printed circuit board (PCB) (planar substrate 120 in Fig. 1 for example) electrically connected to each battery cell and extending across the plurality of battery cells ([0043], [0044], [0047]). Gore further discloses wherein the rigid PCB includes a battery management system (BMS) (discrete components 195 in Fig. 1 for example) to control a charge/discharge operation of the plurality of battery cells ([0058]).


Regarding claim 2, Gore discloses all of the limitations of claim 1 as set forth above. Gore further discloses wherein the rigid PCB has a rectangular shape including a pair of long sides and a pair of short sides, and the bus is adjacent to one short side and the BMS is adjacent to the other short side (shown in annotated Fig. 1 below).

    PNG
    media_image1.png
    647
    783
    media_image1.png
    Greyscale

Annotated Gore Figure 1

Regarding claim 4, Gore discloses all of the limitations of claim 1 as set forth above. Gore further discloses the BMS (195) is mounted on the bus (120, [0058], see annotated Fig. 1 below). While Gore does not disclose the bus and the BMS have a common, continuous base layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bus and the BMS with a common, continuous base layer to make then a one-piece integrated structure. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

    PNG
    media_image2.png
    716
    866
    media_image2.png
    Greyscale

Annotated Gore Figure 1

Regarding claim 5, Gore discloses all of the limitations of claim 4 as set forth above. Gore further discloses the PCB (120) can be formed from engineering substrates such as insulated aluminum ([0047]). Therefore, Gore discloses the common base layer includes an insulating substrate.

Regarding claim 7, Gore discloses all of the limitations of claim 1 as set forth above.
Gore further discloses wherein the rigid PCB (120) includes a first surface (outer surface 150 in Fig. 1 for example) and a second surface (inner surface 140 in Fig. 1 for example), the first surface being opposite to the second surface ([0049]). 
Gore discloses the rigid PCB (120) can have metal layers on both sides ([0009]). Gore further discloses a suitable example of a PCB includes a 0.030″ FR4 substrate with 1 oz copper layers on either side ([0047]). Since copper is a conductive metal, Gore discloses the bus includes a first conductive region on the first surface of the rigid PCB and a second conductive region on the second surface of the rigid PCB.


Regarding claim 16, Gore discloses all of the limitations of claim 1 as set forth above. Gore further discloses wherein the rigid PCB (120) includes a first surface (outer surface 150 in Fig. 1 for example) and a second surface (inner surface 140 in Fig. 1 for example), the first surface being opposite to the second surface ([0049]). Gore further discloses the rigid PCB (120) can include a measurement pattern (metal traces 190 in Fig. 1 for example) on the second surface of the cells (110, [0009], [0054]). Gore discloses these measurement patterns (190) permit 
While Gore does not explicitly disclose the measurement pattern (190) transmits state information of the battery cell to the BMS (195), one of ordinary skill in the art would recognize that the measurement patterns monitoring the cells would need to transmit the information it monitors to the BMS to control the charge/discharge operation of the plurality of battery cells ([0058]).

Regarding claim 17, Gore discloses all of the limitations of claim 16 as set forth above. Gore further discloses the rigid PCB includes a plurality of openings (holes 210 of terminal 180 in Fig. 2 for example) exposing the first and second electrodes of each battery cell ([0051]). Gore discloses these holes allow for a connection of the rigid PCB and the cells by a conductive ribbon (220 in Fig. 1 for example, [0051]) Therefore, Gore discloses wherein the bus includes a conductive region connected to an electrode of each battery cell, the measurement pattern is formed together on a surface of the rigid PCB where the conductive region is formed.

Regarding claim 19, Gore discloses a battery pack (battery module 100 in Fig. 1 for example) in which a plurality of battery cells (plurality of electrochemical cells 110 in Fig. 1 for example) are accommodatable, the battery pack comprising a rigid printed circuit board (PCB) (planar substrate 120 in Fig. 1 for example), wherein the rigid PCB is electrically connectable to the plurality of battery cells in a state in which the rigid PCB extends across the plurality of 
Gore does not explicitly disclose wherein the rigid PCB includes a “bus” to electrically connect the plurality of battery cells to each other, however, Gore does disclose the PCB (120) comprises terminals (180 in Fig. 1 for example) for making electrical connections between the cells (110), therefore, one of ordinary skill in the art would recognize the rigid PCB includes a bus because the plurality of batteries are electrically connected to each other.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 2018/0086472 A1) in view of Lee et al (WO 2015016566 A1 using US 2018/0331334 A1 as an English equivalent).
Regarding claim 3, Gore discloses all of the limitations of claim 2 as set forth above. However, Gore does not disclose wherein the rigid PCB includes a plurality of coupling holes along the pair of long sides thereof, the coupling holes being to connect a first edge connector and a second edge connector along the pair of long sides of the rigid PCB.
Lee teaches two unit cells (110 in Fig. 3) are mounted in a cartridge (120 in Fig. 3 and 5 for example) to constitute one unit module (100 in Fig. 6, [0071]). Lee teaches the cartridge (120 in Fig. 5 for example) includes coupling holes (fastening holes 122 in Fig. 5 for example) provided at one side end (long side) of the bus bars (Fig. 5 and 6, [0073]). Lee teaches the unit modules may be coupled to each other by connectors (fastening members 123 in Fig. 6 for example) inserted through the coupling holes (122, [0073]).
. 
 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 2018/0086472 A1) in view of Lane et al (US 20140212695 A1).
Regarding claim 8, Gore discloses all of the limitations of claim 1 as set forth above. 
Gore further discloses suitable battery cells (110) include cylindrical cells because of the advantages to the airflow in between ([0044]) and the rigid PCB (120) extends across the one end of the battery cells (Fig. 1).
However, Gore does not disclose wherein each battery cell includes a first electrode and a second electrode that are at a same one end of the battery cell in a lengthwise direction of the battery cell.
Lane teaches interconnected array (100 in Fig. 2 for example) of energy storage elements (105 in Fig. 2 for example) wherein a flexible printed circuit (120 in Fig. 2 for example) overlies and connects the electrical terminals of energy storage elements (105, [0029]). Lane teaches each energy storage element (105) includes a center positive terminal (140 in Fig. 2 for example) and a surrounding annular negative terminal (145 in Fig. 2 for example) that are both located at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the energy storage elements taught by Lane with the battery cells of Gore to provide battery cells that includes a first electrode and a second electrode wherein the first and second electrodes of each battery cell are at a same one end of the battery cell in a lengthwise direction of the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 9, modified Gore discloses all of the limitations of claim 7 as set forth above. Gore discloses the rigid PCB includes a plurality of openings (holes 210 of terminal 180 in Fig. 2 for example) therein and the openings exposing the first and second electrodes of each battery cell ([0051]). 
However, modified Gore does not disclose the first electrode of each battery cell is connected to the rigid PCB through a first electrode tab in the opening, and the second electrode of each battery cell is connected to the rigid PCB through a second electrode tab in the opening.
Bae discloses conductive plates (300 and 400 in Figs. 8-10 for example) includes holes (300h and 400h in Figs. 8-10 for example) that expose the negative pole (111) and the positive pole (121) of battery cell (100, [0104]). Bae discloses a positive pole tab (302 in Figs. 8-10 for example) may be connected to the positive pole (121) and negative pole tab (401 in Figs. 8-10 for example) may be connected to the negative pole (111, [0104]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teaching of Bae within the battery pack of modified Gore and provided in the openings of the rigid PCB a first electrode tab and second electrode tab to ensure the connection of the first electrode and second electrode of each battery cell to the rigid PCB.
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 2018/0086472 A1) in view of Asaka et al (US 2002/0022178 A1).
Regarding claim 18, Gore discloses all of the limitations of claim 16 as set forth above. However, Gore does not disclose wherein the bus includes a sensor hole into which a thermistor to measure a temperature of the battery cell is insertable.
Asaka teaches a cell module structure comprises a bus bar plate and plural cylindrical cells (Abstract). Asaka teaches in a cell module, it is indispensable to monitor the conditions such as voltage and temperature of cells for safe and effective operations thereof ([0006]). Asaka teaches a thermistor (120 in Fig. 2 for example) for measuring the temperature of a cell (1 in Fig. 2 for example) is mounted to each cell (1) in a bus bar plate (30 in Fig. 2 for example) through thermistor inserting hole (71 in Fig. 2 for example) of the positive bus bar terminal (70A, [0057]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727